Juez Asociado Sr. Pérez Pimentel
Opinión del concurriendo en el resultado
A mi juicio el error cometido por la corte sentenciadora al transmitir al jurado las instrucciones sobre las confesio-nes del acusado, justifica que se anule el veredicto rendido, se revoque la sentencia apelada y se conceda un nuevo juicio al acusado. Sin embargo, y por los fundamentos expuestos en la opinión disidente emitida por el Juez Asociado Sr. Ortiz, no creo que la confesión escrita del acusado comprendida en el Exhibit 48 del Pueblo, sea involuntaria “como cuestión de derecho”. En este sentido discrepo del criterio de la mayoría según se expone en la elaborada opinión escrita por el Juez Presidente, Sr. Snyder. Ello no obstante, concurro con el resultado a que se llega en dicha opinión.